PER CURIAM.
This suit against the United States was brought under an act of congress entitled “An act to provide for the bringing of suits against the government of the United States,” approved March 3, 1887. Supp. Rev. St. p. 559. The seventh section of that act provides that:
“It shall be the duty of the court to cause a written opinion to be filed in the cause, setting forth the specific findings of 1he court of the facts therein and the conclusion of the court upon all questions of law involved in the case and to render judgment thereon.”
From the statement given above of the proceedings in the court a quo, it will be seen that, while an attempt was made to comply with the provisions of section 7 above quoted, yet there is no such specific finding of facts as to exhibit exactly the services for which the claimant asks compensation. One class of service for which judgment for $160 is given against the United States is described as, “Charges for per diems for taking bail under capias.” etc. If these charges are for hearing and deciding criminal charges, for which-the statute allows commissioners $5 per day for the time necessarily employed, they are within the statute; but from the finding of facts we cannot infer what they were for, nor how many days were occupied by the commissioner in thus taking bail under capias.
Another large item of the account going into the judgment is described as follows: “Charge for excess of one folio in recognizances. These recognizances contained about seven folios, but the petitioner only charged for four folios, making his claim for this item.” Does this finding mean that this charge is for four folios in recognizances which contained seven folios, or for the three folios in excess of the four folios theretofore charged for? In short, the finding of facts is incomplete and obscure, and not in substantial com*59pliance with the law. To do justice to the United Stales and to the appellee, and in the interest of both parties, the case should be reversed, and the cause remanded, to permit a specific finding of facts to be made.
It is proper to notice that the petition in this case, even as aided by the alleged bill of particulars, does not contain a succinct statement of the facts upon which the claim is based, as required by section 5 of the above-mentioned act of congress. The statements made in the petition are largely of a general nature, such as, “Per diems for taking bail only,” “Charges for per diems in certain cases,” “Charges of all fees in case v. Holloway”; and the bill of particulars attached is no more specific, and, being interspersed with auditor’s memoranda, is of doubtful value, beyond showing that many items were rejected or suspended by the auditor for insufficient statement.
The original assignment of errors was of too general a nature to be in accordance with our rules. As amended, the errors complained of questioned the correctness of findings of fact, or mixed law and fact. The judgment of the district court is reversed, and the case is remanded, with instructions to grant a new trial.